the crime and identified the suspect who pointed the gun at the victim as
"Bobo." Law enforcement determined that Adamson used to live at the
abandoned home where the pizzas were delivered, and the woman who
placed the order confirmed that Adamson was the man she knew as
"Bobo." Adamson confessed to robbing the victim and the victim identified
Adamson at trial as the man who robbed him.
            We conclude that the jury could reasonably infer from the
evidence presented that Adamson committed the charged crimes.            See
NRS 193.165 (additional penalty for the use of a deadly weapon); NRS
199.480(1) (conspiracy); NRS 200.380(1)(a) (robbery). Although prior to
the in-court identification the victim stated that he would have difficulty
identifying the suspect, it is for the jury to determine the weight and
credibility to give conflicting testimony, McNair v. State, 108 Nev. 53, 56,
825 P.2d 571, 573 (1992), and a jury's verdict will not be disturbed on
appeal where, as here, sufficient evidence supports the verdict, Bolden v.
State, 97 Nev. 71, 73, 624 P.2d 20, 20 (1981); see also Garner v. State, 116
Nev. 770, 780, 6 P.3d 1013, 1020 (2000) ("Conspiracy is seldom
demonstrated by direct proof and is usually established by inference from
the parties' conduct"), overruled on other grounds by Sharma v. State, 118
Nev. 648, 56 P.3d 868 (2002).
            Second, Adamson contends that the district court erred by
admitting his confession into evidence because he did not knowingly and
intelligently waive his rights under Miranda v. Arizona, 384 U.S. 436
(1966). A waiver of one's rights is knowing and intelligent provided that it
has "been made with a full awareness of both the nature of the right being
abandoned and the consequences of the decision to abandon it." Moran v.
Burbine, 475 U.S. 412, 421 (1986). "The inquiry as to whether a waiver is
knowing and intelligent is a question of fact, which is reviewed for clear
error." Mendoza v. State, 122 Nev. 267, 276, 130 P.3d 176, 181 (2006).
                                     2
                                     Specifically, Adamson asserts that he did not appreciate the
                         consequences of waiving his rights because an officer referred to them as
                         "mumbo-jumbo." The district court conducted an evidentiary hearing and
                         concluded that Adamson's waiver was valid because the officer clearly
                         explained the rights and, under the totality of the circumstances, the
                         record indicated that Adamson understood his rights and the
                         consequences of abandoning them. We conclude that the district court did
                         not clearly err in making this determination.
                                     Third, Adamson contends that the district court erred by
                         admitting his confession into evidence because the officer's mention of
                         Adamson's close friend rendered it involuntary. "In order to be voluntary,
                         a confession must be the product of a rational intellect and a free will,"
                         rather than "physical intimidation or psychological pressure." Passama v.
                         State, 103 Nev. 212, 213-14, 735 P.2d 321, 322-23 (1987) (internal
                         quotation marks omitted). When reviewing a district court's
                         determination that a confession was voluntary, we review its factual
                         findings for clear error and its legal conclusion de novo.       See Rosky v.
                         State, 121 Nev. 184, 190, 111 P.3d 690, 694 (2005). Here, the district court
                         found that the confession was voluntary because the interview was short,
                         there were no threats or intimidating behavior on the part of law
                         enforcement, and Adamson responded intelligently to officer's questions
                         and even corrected their misstatements. Having considered the totality of
                         the circumstances, we conclude that the district court did not err by
                         determining that Adamson's confession was voluntary. Id. at 193-94, 111
                         P.3d at 696 (considering factors such as "the youth of the accused; his lack
                         of education or his low intelligence; the lack of any advice of constitutional
                         rights; the length of detention; the repeated and prolonged nature of
                         questioning; and the use of physical punishment" (alteration and
    SUPREME COURT        quotation marks omitted)).
            OF
         NEVADA
                                                               3
    (0) I947A    4)NA0
                   .

1
            Fourth, Adamson contends that the district court erred by
rejecting his proposed instructional changes, which provided that the jury
must determine whether he was "guilty or not guilty" as opposed to "guilty
or innocent." Adamson claims that the "guilty or innocent" wording
deprived him of his theory of defense and undercut the State's burden of
proof. Whether an instruction given at trial accurately stated the law is
reviewed de novo. See Funderburk v. State, 125 Nev. 260, 263, 212 P.3d
337, 339 (2009). The instructions given at trial in this case correctly
stated that Adamson was presumed innocent and that the State bore the
burden of proving guilt beyond a reasonable doubt; the instructions did
not imply that the jury must find Adamson "innocent" in order to acquit.
The jury was also correctly instructed on Adamson's theory of the defense.
We conclude that the district court did not err.
            Fifth, Adamson contends that cumulative error entitles him to
relief. Having determined that the district court did not err, we conclude
that this claim lacks merit. Accordingly, we
            ORDER the judgment of conviction AFFIRMED.



                                                                  J.




                                                                  J.




                                      4
                  cc: Hon. Jerome T. Tao, District Judge
                       Clark County Public Defender
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 19 7A     •